              Case 1:21-cr-00077-RMB Document 18 Filed 04/27/21 Page 1 of 1




                                                   April 25, 2021

     By ECF and by e-mail

     Honorable Richard M. Berman
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

     Re:    United States v. Alixa Olivas Sauceda, 21 Cr. 77 (RMB)

     Dear Judge Berman:

            I write on consent (Ass’t U.S. Attorney Kedar Bhatia) to respectfully request an
     extension of time to submit my request for bail. The Court has scheduled a conference for
     May 18, 2021, at 12:00 p.m., and set a deadline of April 28, 2021 for the bail submission. I
     am starting trial, though, on April 27, 2021, and will not be in a position to draft the
     submission until the trial is completed. Accordingly, I respectfully request that the Court
     extend the deadline for our bail submission until May 6, 2021.

                                                  Respectfully submitted,


                                                   /s/
                                                   Martin S. Cohen
                                                   Ass’t Federal Defender
                                                   (212) 417-8737

Application
    Cc:     granted.
           Kedar     Defense
                 Bhatia, Esq., by ECF and e-m
submission Ms.
            dueAlixa Olivas
               5/6/21.      Sauceda, Essex Co
                         Government
submission due 5/11/21.




      4/27/21
